 



EXHIBIT 10.2
METRETEK TECHNOLOGIES, INC.
POWERSECURE KEY EMPLOYEE RETENTION PLAN
Adopted as of June 12, 2006
     SECTION 1. Purpose. The purpose of PowerSecure Key Employee Retention Plan
is to provide incentives and rewards to key employees of PowerSecure, Inc.
(“PowerSecure”), a Delaware corporation and wholly-owned subsidiary of Metretek
Technologies, Inc. (“Metretek”), a Delaware corporation, to enhance the ability
of PowerSecure to retain and motive these key employees to make significant
contributions to PowerSecure’s growth, profitability, cash flow and financial
success based on the achievement of financial and other Performance Goal.
     SECTION 2. Definitions. The following terms as used in the Plan shall have
the meanings set forth below:
     (a) “Award” means the grant of any Performance Goal and/or Time Goal by the
Committee to any Participant under the Plan.
     (b) “Bonus” means a cash bonus under the Plan paid to a Participant for the
Participant’s achievement of a Performance Goal or of a Time Goal.
     (c) “Board” means the Board of Directors of the Metretek.
     (d) “Cause” means the termination by PowerSecure of a Participant’s
employment with PowerSecure for any of the following reasons :
          (i) The failure or refusal by the Participant to perform any of his
duties as an officer or employee of PowerSecure, which failure, refusal or
breach remains unremedied or uncured for a period of twenty (20) business days
after notice thereof is given to the Participant by PowerSecure;
          (ii) Any act of dishonesty, disloyalty, insubordination, gross
negligence, recklessness, fraud, breach of fiduciary duty or bad faith by the
Participant that is materially detrimental to PowerSecure or that results in
substantial personal enrichment of the Participant; or
          (iii) The conviction of the Participant, or the entering of a guilty
plea or a plea of no contest by the Participant with respect to (A) a felony, or
(B) a misdemeanor that involves theft, fraud or dishonesty, results in the
Participant’s imprisonment or impairs the Participant’s ability to perform his
duties hereunder or damages the reputation or business of PowerSecure.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with the rules, regulations and interpretations promulgated
thereunder, and any successor provisions, rules, regulations and
interpretations.
     (f) “Committee” means the Compensation Committee of the Board, or any
successor committee appointed by the Board to administer the Plan.
     (g) “Controller” means the person elected by the board of directors of
PowerSecure and serving as the Controller of PowerSecure, or if no person has
been so elected and is not serving, such other person then serving the
controller function of PowerSecure as determined by the Committee.
     (h) “Effective Date” of the Plan means June 12, 2006.
     (i) “Employee” means an officer or other key employee of PowerSecure or any
Subsidiary.
     (j) “GAAP” means generally accepted accounting principles as consistently
applied in the United States, as in effect from time to time.

 



--------------------------------------------------------------------------------



 



     (k) “Gross Profit” means, for purposes of computing any Performance Goal,
the revenues of PowerSecure less the direct material costs and labor costs
(including sales commissions but not including the Performance Bonus) of
PowerSecure, but without reduction for any other overhead allocations.
     (l) “Metretek” means Metretek Technologies, Inc., a Delaware corporation,
together with any successor thereto.
     (m) “Participant” means any Employee who has been granted an Award under
the Plan by the Committee.
     (n) “Performance Bonus” means a Bonus paid to a Participant for the
achievement of a Performance Goal.
     (o) “Performance Goal” means the standards of measurement of PowerSecure
performance and individual performance applicable to a Participant as
established by the Committee pursuant to Section 5 below.
     (p) “Person” means any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
     (q) “Plan” means the PowerSecure Key Employee Retention Plan, as amended
from time to time in accordance with the provisions hereof.
     (r) “PowerSecure” means PowerSecure, Inc., a Delaware corporation, together
with any successor thereto, and its Subsidiaries.
     (s) “Sales” means, for the purposes of computing any Performance Goal, the
accrued revenues applicable by sales of PowerSecure of certain specified
products and/or services, which may be in certain specified states, for the
applicable year determined in accordance with GAAP, as used and applied by
PowerSecure in its financial statements.
     (t) “Subsidiary” means any corporation, partnership, limited liability
company, trust or other entity (whether now or hereafter existing) which, on the
date of determination, qualifies as a subsidiary corporation of PowerSecure
under Section 425(f) of the Code, and any successor thereto.
     (u) “Time Bonus” means a Bonus paid to a Participant for the achievement of
a Time Goal.
     (v) “Time Goal” means the continued employment of a Participant with
PowerSecure or a Subsidiary from the date an Employee becomes a Participant with
a Time Goal established by the Committee until and through a target date
specified by the Committee.
     SECTION 3. Administration.
          (a) Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law and subject to
such resolutions, not inconsistent with the Plan, as may be adopted by the
Board, and in addition to other express powers and authorizations conferred on
the Committee by the Plan, the Committee shall have full power and authority to:
(i) designate the Participants; (ii) grant Awards under the Plan to
Participants; (iii) determine the type or types of Performance Goals with
respect to each Award; (iv) determine the size of Awards and establish any other
terms and conditions of any Award; (v) construe, interpret and administer the
Plan and any instrument or agreement relating to, or Award made under, the Plan;
(vi) adopt, amend, suspend, waive or rescind such rules and regulations and
appoint such agents as it shall deem necessary or desirable for the
administration of the Plan; (vii) correct any defect or supply any omission or
reconcile any inconsistency, and to construe and interpret the Plan, the rules
and regulations, any agreement evidencing an Award or other instrument

2



--------------------------------------------------------------------------------



 



entered into or Award made under the Plan; and (viii) make any other
determinations and decisions and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
          (b) Exercise of Authority. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including PowerSecure, its
Subsidiaries, Employees, Participants and their legal representatives and
beneficiaries and stockholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of PowerSecure or any Subsidiary, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation will not cause Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code of
the Code to fail to so qualify. The Committee may appoint agents to assist it in
administering the Plan.
          (c) Committee Proceedings. The Committee shall hold its meetings at
such times and places as it shall deem advisable. A majority of the members of
the Committee shall constitute a quorum and all determinations shall be made by
a majority of such quorum. Any determination reduced to writing and signed by
all of the members of the Committee shall be fully as effective as if it had
been made by a majority vote at a meeting of the Committee duly called and held.
          (d) Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any Employee officer, other officer or
employee of PowerSecure or a Subsidiary, PowerSecure’s independent auditors,
legal counsel, other consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, and any officer or
employee of PowerSecure or a Subsidiary acting at the direction or on behalf of
the Committee, shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by PowerSecure with respect
to any such action or determination.
     SECTION 4. Eligibility. Employees shall be eligible to be selected by the
Committee to be Participants in the Plan and to be granted Awards under the
Plan.
     SECTION 5. Awards.
          (a) General. Subject to the provisions of the Plan, Awards may be
granted as set forth in this Section 5. In addition, the Committee may impose on
any Award or the exercise thereof, at the date of grant or thereafter (subject
to the terms of Section 7 hereof), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring forfeiture of Awards in the event of termination of
employment by the Participant and terms permitting a Participant to make
elections pertaining to his Award. Subject to the provisions of the Plan, the
Committee shall have the right, in its sole and absolute discretion, to
accelerate the vesting or exercising of any Award granted under the Plan. Except
as required by applicable law, Awards shall be granted for no consideration
other than prior and future services.
          (b) Establishment of Performance Goals. The Committee may establish
for each Participant one or two (but not more than two) Performance Goals. The
Performance Goals may vary by Participant. The Performance Goals utilized by the
Committee for each Participant may be based on individual performance, corporate
financial measures (including but not limited to Sales, operating income,
pre-tax income, net income, Gross Profit, costs, cash flow, EBITDA, any of the
preceding measures as a percent of sales, earnings per share, return on equity,
return on investment, total stockholder return and change in PowerSecure stock
price), other PowerSecure and business unit financial objectives, operational
efficiency measures, and other measurable objectives tied to PowerSecure’s
success or such other criteria as the Committee shall determine in its
discretion. The Committee also may decide not to establish any Performance Goals
for a Participant. Notwithstanding the foregoing, the measurement of any
Performance

3



--------------------------------------------------------------------------------



 



Goals shall exclude any Revenues, Gross Profit or other financial or business
metrics applicable to orders made by or sales made to Publix Super Markets, Inc.
on or prior to the Effective Date (“Per-Existing Publix Orders”).
          (c) Determination and Payment of Performance Bonuses. As soon as
practicable after the end of each calendar year, the Controller will determine,
in accordance with GAAP, whether any Participant has achieved any of the
Performance Goals applicable to such Participant, based upon the financial
statements and records of PowerSecure, and, if any Performance Goal of any
Participant has been achieved, will certify the same to the Committee, along
with supporting documentation thereof.
          (d) Establishment of Time Goals. The Committee may establish for each
Participant one or more Time Goals. While the Time Goals may vary by
Participant, unless otherwise established by the Committee, (i) each Participant
shall have two Time Goals: December 31, 2010 and December 31, 2015; and
(ii) upon achievement of each Time Goal, the Participant shall receive a Time
Bonus of $250,000. No Time Bonus will be paid with respect to a Time Goal for a
Participant if the Participant ‘s employment is terminated prior to the date of
such Time Goal, regardless of the reason for such termination (whether by
PowerSecure or the PowerSecure), except as otherwise provided in Section 6.
          (e) Payment of Bonuses. Bonuses will be paid in cash, subject to
applicable withheld as determined and computed by the Controller, within 90 days
of the end of the calendar year in which they are earned provided that the
Committee may, in its discretion, permit Participants to defer the payment of
all or a portion of their Bonuses in accordance with Section 409A of the Code,
or if PowerSecure has adopted a deferred compensation plan and the Participant
is also eligible to participate therein, to defer the payment of all or a
portion of their Bonuses in accordance with the terms of such plan.
          (f) Maximum Amount of Bonuses. The maximum dollar amount that may be
paid as a Bonus under the Plan to any Participant may not exceed the sum of (i)
$250,000 per Time Bonus, up to a maximum of $500,000 for all Time Bonuses
payable to any one Participant under the Plan, and (ii) $750,000 per Performance
Bonus, up to a maximum of $1,500,000 for all Performance Bonuses payable to any
one Participant under the Plan.
     SECTION 6. Termination of Employment.
          (a) General Termination of Rights Hereunder. Except as may be
otherwise provided in a binding employment agreement between PowerSecure and a
Participant, in the event a Participant’s employment with PowerSecure terminates
for any reason, voluntarily or involuntarily, before a Performance Goal or a
Time Goal has been achieved, then that Participant shall have no further rights
under the Plan and shall not be entitled to payment of any Bonus under the Plan,
except as expressly provided in this Section 6.
          (b) Termination by PowerSecure without Cause or due to a Change in
Control. If a Participant’s employment is terminated by PowerSecure without
Cause within 90 days of the end of a fiscal year of PowerSecure, or at any time
upon or following a “change in control” of PowerSecure (as defined by the
Committee), then that Participant shall be entitled to payment of any Bonus
under the Plan to which such Participant would have been entitled if such
Participant had remained employed with PowerSecure through the last day of the
fiscal year in which such Participant was terminated.
     SECTION 7. Non-Competition Covenant. In consideration in part for accepting
any Bonus under the Plan, whether a Time Bonus or a Performance Bonus, a
Participant (i) who is a party to a Non-Competition, Confidentiality and
Proprietary Rights Agreement with PowerSecure agrees that the “Restricted
Period” provided therein shall become, from and after the date the Bonus is
received, the greater of (A) two (2) years or (B) one (1) year longer than it
was prior thereto; and (ii) who is not a party to a Non-Competition,
Confidentiality and Proprietary Rights Agreement with PowerSecure agrees to the
following covenant not to compete against PowerSecure:

4



--------------------------------------------------------------------------------



 



          (a) Covenant Not to Compete. During the term of the Participant’s
employment with PowerSecure and for a period of one year thereafter (the
“Restricted Period”), the Participant shall not, directly or indirectly, alone
or in association with others, whether as owner, shareholder, employee, officer,
director, partner, manager, member, lender, investor, consultant, principal,
agent, independent contractor, co-venturer or in any other capacity, invest in,
engage in, have a financial interest in, be in any other way connected or
affiliated with, or render advice or service to, any Person that is in
competition with PowerSecure in the United States or in any other country in
which PowerSecure does a material amount of business or otherwise has material
operations.
          (b) Competition with PowerSecure. For purposes of the Plan, (i) the
phrase “in competition with PowerSecure” shall be deemed to include competition
with PowerSecure and its Subsidiaries and affiliates, or their respective
successors or assigns, or the businesses of any of them, and (ii) a business
shall be deemed to be in competition with PowerSecure if it is engaged in any
business activity or has products or services that are the same or similar to
the business activities, products or services of PowerSecure during the term of
the Participant’s employment with PowerSecure. Notwithstanding the foregoing,
nothing herein contained shall prevent Participant from acquiring and holding
for investment up to five percent (5%) of any class of securities of any
corporation, if such securities are listed or traded on a national securities
exchange or the Nasdaq Stock Market or in the over-the-counter market.
          (c) Interpretation of Covenant. The Participant acknowledges and
agrees that the duration and area for which the covenant not to compete set
forth in this Section 7 is to be effective are fair and reasonable and are
reasonably necessary for the protection of PowerSecure and its business and good
will, and the Participant hereby waives any objections to or defenses in respect
thereof. In the event that any court determines that any portion of the time
period or the area, or both of them, are unreasonable, arbitrary or against
public policy, and that such covenant is to such extent unenforceable, illegal
or invalid, the parties hereto agree that this Section 7 shall be deemed amended
to delete therefrom such provisions or portions adjudicated to be unenforceable,
illegal or invalid so that the covenant shall remain in full force and effect
for the greatest time period and in the greatest geographical area that would
render it enforceable, legal and valid. The parties intend that the covenant set
forth in this Section 7 shall be deemed to be a series of separate covenants,
one for each and every county of each and every state of the United States of
America and one for each and every political subdivision of each and every other
country where the covenant is intended to be effective and is not proscribed by
law.
     SECTION 8. Amendments to and Termination of the Plan and Awards. The
Committee may, in its sole discretion, from time to time amend, alter, suspend,
discontinue or terminate the Plan or discontinue granting Bonuses under the Plan
without the consent of Participants; provided, however, that, without the
consent of a Participant, no amendment, alteration, suspension, discontinuation
or termination of the Plan may materially and adversely affect the rights of
such Participant under any Award theretofore granted to him. The Committee may
waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of the
Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him.
     SECTION 9. General Provisions.
          (a) Compliance with Legal and Other Requirements. PowerSecure may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of any Bonus until completion of any required action under any
applicable federal, state or local law, rule, regulation, order, decree or other
requirement, or compliance with any other obligation of PowerSecure, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the payment
of any Award in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.

5



--------------------------------------------------------------------------------



 



          (b) No Transferability. No Award granted under the Plan, nor any other
rights acquired by a Participant under the Plan, shall be assignable or
transferable by a Participant, other than by a will or the laws of descent and
distribution, or pursuant to a qualified domestic relations order as defined
under the Code or Title I of the Employee Retirement Income Security Act of
1974, and no Award under this Plan shall be subject in any manner to
anticipation, pledge, encumbrance, charge, garnishment, execution or levy or
lien of any kind, whether voluntary or involuntary, and any attempt contrary
thereto shall be void.. Following any permitted transfer, any transferee shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.
          (c) Designation of Beneficiary. Subject to applicable law, each
Participant shall have the right to file with PowerSecure a written designation
of one or more persons as beneficiaries who shall be entitled to receive the
amount, if any, payable under the Plan pursuant to an award upon the
Participant’s death. A Participant may from time to time revoke or change the
beneficiary by filing a new designation with PowerSecure. The last such
designation received by PowerSecure shall be controlling,; provided, however,
that no designation, change or evocation thereof shall be effective until
received by PowerSecure prior the to the Participant’s death, and in no event
shall it be effective as of a date prior to receipt. If no such beneficiary
designation is in effect at the time of a Participant’s death, or if no
designated beneficiary survives the Participant, or if such designation
conflicts with law, the payment of the amount, if any, payable pursuant to an
Award under the Plan upon the Participant’s death shall be made to the
Participant’s estate by the Committee. If the Committee is in doubt as to the
right of any person to receive any amount, then the Committee may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Committee may pay such amount into any court of appropriate
jurisdiction or to the estate of the Participant, in which event PowerSecure and
the Committee shall have no further liability to any Person with respect to such
a amount.
          (d) No Rights to Awards. Nothing in the Plan shall be construed as
giving any Participant, Employee or other Person any right to claim to be
granted any Award under the Plan, or to be treated uniformly with other
Participants and Employees.
          (e) Tax Withholding. The PowerSecure or any Subsidiary is authorized
to withhold from any Award granted or any payment due under the Plan amounts of
withholding and other taxes due with respect to an Award and to take such other
action as the Committee may deem necessary or advisable to enable PowerSecure
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Awards.
          (f) No Right to Employment. Nothing contained in the Plan or any Award
Agreement shall confer, and no grant of an Award shall be construed as,
(i) conferring, upon any Participant or any Employee, any right to continue in
the employ or service of PowerSecure or any Subsidiary or (ii) interfering in
any way with the right of PowerSecure or any Subsidiary to (A) terminate any
Participant’s or Employee’s employment or service at any time or (B) increase or
decrease the compensation of any Participant from the rate in existence at the
time of granting of an Award, except as may be expressly provided in any Award
Agreement or other compensation arrangement.
          (g) Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation, and PowerSecure shall
not have any obligation to establish any trust or other special or separate fund
or to make any other segregation of assets to assure the payment of any Award
under the Plan. With respect to any payments not yet made to Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general unsecured
creditor of PowerSecure; provided, however, that the Committee, in its sole and
absolute discretion, may authorize the creation of trusts or make other
arrangements to meet PowerSecure’s obligations under the Plan to deliver cash
pursuant to any Award, which trusts or other arrangements shall be consistent
with the “unfunded” status of the Plan unless the Committee otherwise
determines.
          (h) No Limitation on Other Compensatory Arrangements. Nothing
contained in the Plan shall prevent PowerSecure or any Subsidiary from adopting
or continuing in effect other or additional

6



--------------------------------------------------------------------------------



 



compensation arrangements (which may include, without limitation, employment
agreements with Employees and arrangements which relate to Awards under the
Plan), and such arrangements may be either generally applicable only in specific
cases.
          (i) Governing Law. The validity, interpretation, construction and
effect of the Plan, any rules and regulations relating to the Plan and any Award
thereunder shall be governed by the laws of the State of Delaware (without
regard to provisions governing conflicts of laws) and applicable federal law.
          (j) Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any Person or Award, or would disqualify the Plan or any Award under
any law deemed amended to conform to applicable laws or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be deleted and the
remainder of the Plan shall remain in full force and effect; provided, however,
that, unless otherwise determined by the Committee, the provision shall not be
construed or deemed amended or deleted with respect to any Participant whose
rights and obligations under the Plan are not subject to the law of such
jurisdiction or the law deemed applicable by the Committee.
          (k) Headings. Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
          (l) Indemnification. Each person who is or shall have been a member of
the Committee shall be indemnified and held harmless by PowerSecure against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him in connection with or resulting from any claim, action, suit or
proceeding to which he may be made a party or in which he may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him in settlement thereof, with PowerSecure’s
approval, or paid by him in satisfaction of any judgment in any such action,
suit or proceeding against him, provided he shall give PowerSecure an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under
PowerSecure’s Certificate of Incorporation or By-laws, by contract, as a matter
of law, or otherwise.
          (m) Construction. For purposes of the Plan, the following rules of
construction shall apply: (i) the word “or” is disjunctive but not necessarily
exclusive; (ii) words in the singular include the plural; words in the plural
include the singular; and words in the neuter gender include the masculine and
feminine genders; and (iii) words in the masculine or feminine gender include
the other and neuter genders.
          (n) Costs and Expenses. The costs and expenses of administering the
Plan shall be borne solely by PowerSecure.
     SECTION 10. Effective Date and Termination.
          (a) The Plan shall become effective as of the Effective Date, provided
that Performance Goals may be achieved based upon the financial statements,
books and records of PowerSecure for the fiscal year commencing January 1, 2006
(excluding Pre-Existing Publix Orders).
          (b) No Awards shall be made under the Plan, and no Bonuses shall be
payable for Performance Goals achieved under this Plan, after December 31, 2015,
provided that if any Performance Goal requires more than one fiscal year of
PowerSecure to be achieved, and if the performance metrics of at least the first
year of that Performance Goal was achieved during the last fiscal year of
PowerSecure that ended on or before December 31, 2015, then the applicable
Performance Bonus relating to such Performance Goal shall be paid thereafter, as
if the Plan remained in effect, so long as the performance

7



--------------------------------------------------------------------------------



 



metrics applicable to such Performance Goal continue to be met in consecutive
fiscal years, commencing with the last full fiscal year ending on or before
December 31, 2015.

8



--------------------------------------------------------------------------------



 



POWERSECURE, INC.
PowerSecure Key Employee Retention Plan
Notice of Grant

             
Name of Participant:
           
 
 
 
       
 
           
Time Goals:
  December 31, 2010        
 
  December 31, 2015        
 
           
Time Bonus:
  $250,000 per Time Goal        

Performance Goal(s):
Performance Bonus:
          By their execution of the Notice of Grant, PowerSecure and the
Participant agree that this Award is granted under and governed by the terms and
conditions of the PowerSecure Key Employee Retention Plan (as amended and
restated from time to time) and of this Notice.

              POWERSECURE, INC.        
 
           
By:
           
 
 
 
      Sidney Hinton, President        

         
 
  PARTICIPANT:    
 
       
 
 
 
Signature    
 
       
 
       
 
  Street Address    
 
       
 
       
 
  City                     State                     Zip Code    

9